 1                                                                           The Honorable Timothy W. Dore
                                                                                                    Chapter 7
 2                                                                          Hearing: August 9, 2019, 9:30 a.m.
                                                                                                       Seattle
 3                                                                              Response due: August 2, 2019
 4

 5

 6
                               UNITED STATES BANKRUPTCY COURT
 7                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8
     IN RE:                                                         NO. 18-10441
 9
     THOMAS RAOUL WILLIAMSON and                                    OBJECTION TO CLAIM NO. 4 OF
10   JUDITH AYA WILLIAMSON,                                         GRASSMAN-MONTGOMERY
11                                                                  ENTERPRISES, with NOTICE OF
                             Debtors.                               HEARING AND CERTIFICATE OF
12                                                                  MAILING

13

14
                                                OBJECTION TO CLAIM
15
              Thomas and Judith Williamson, Chapter 7 Debtors, through the undersigned counsel, object to
16
     Claim No. 4 (as amended, dated May 16, 2019) of Grasman-Montgomery Enterprises (“Claimant” or
17
     “GME”).
18
              GME’s Proof of Claim for $296,106.38 is ambiguous. It states (in Section 9, “Is all or part of the
19
     claim secured?”) that the amount of its claim that is secured is $100,000. The $196,106.38 balance is
20
     stated to be unsecured. However, on the Form 410A Mortgage Proof of Claim Attachment, included as
21
     part of the Proof of Claim, GME states that its secured claim includes a principal balance of $100,000,
22
     as well as fees and costs due of $63,217.49. Additionally, interest is claimed at 12%% per annum. The
23
     total asserted secured claim thus appears to be $178,784.82.
24

25                                                                            WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 1 of 7                                                    ATTORNEYS AT LAW
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)

      Case 18-10441-TWD           Doc 55     Filed 06/27/19     Ent. 06/27/19 14:37:24      Pg. 1 of 7
 1            For the reasons stated herein, the Debtors object to the extent that GME asserts a secured claim

 2   for more than $100,000 plus accrued interest at 4.5% on that $100,000. The Debtors have no objection

 3   to whatever amount is claimed as unsecured.

 4            This Objection is supported by the Declaration of Judith Williamson with exhibits attached.

 5            1. Status of collateral.

 6            The Williamsons filed this Chapter 7 case on February 2, 2018. They obtained their discharge on

 7   May 10, 2018. The case remains open. Nancy James is the Chapter 7 trustee.

 8            The bankruptcy schedules (Doc. No. 14) reflect that at the time of filing, the Williamsons resided

 9   at 6506 38th Ave. SW, Seattle (the “Property”). They valued the Property at $721,782. They claimed a

10   homestead exemption of $125,000 under Washington law. No objection was filed to the exemption

11   claim.

12            Scheduled secured debt consists of two consensual liens in favor of Bank of America from 2007

13   totaling $394,330, and a 2014 Deed of Trust in favor of GME for $100,000. The amount of the GME

14   secured claim thus affects whether there is any equity in the Property for unsecured creditors. The

15   Williamsons are no longer residing in the Property and would like to see it sold. They continue to pay

16   expenses for utilities and maintenance.

17            2. Facts giving rise to GME’s clam.

18            In 2014, Thomas Williamson, a chiropractor, purchased a chiropractic clinic from Westwood

19   Village Chiropractic, LLC (“WVC”), in a purchase financed by GME. Dr. Williamson signed a

20   promissory note (the “Note”) in favor of GME, for $223,650, dated September 13, 2014, copy attached

21   to Ms. Williamson’s Declaration as Exhibit A. The Williamsons executed a Deed of Trust against the

22   Property that same date. Declaration Exhibit B, a copy of which is also attached to the Proof of Claim.

23            The Deed of Trust states (at middle of page 2) that it is being given “IN CONSIDERATION OF

24   the sum lent to the Trustor [Tom Williamson] by the Beneficiary [GME], in the amount of $100,000.00

25                                                                            WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 2 of 7                                                   ATTORNEYS AT LAW
                                                                             600 STEWART STREET, SUITE 1300
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     206.682.6224 (WENOKUR)
                                                                                      206.903.0401 (RIORDAN)

      Case 18-10441-TWD            Doc 55    Filed 06/27/19     Ent. 06/27/19 14:37:24      Pg. 2 of 7
 1   U.S. DOLLARS (the “Principal Amount”).” It further states in Section 47: “The Trustor has executed a

 2   promissory note dated September, 13th, 2014 for $223,650.00 to be paid to the Beneficiary. This Deed

 3   of Trust secures $100,000.00 of the above mentioned promissory note.”

 4          The stated interest rate with respect to the $100,000 Principal Amount in the Deed of Trust is

 5   4.50 percent, both before and after maturity and before and after default (Section 4). The maturity date is

 6   October 12, 2018 (Section 4.c.).

 7          The Williamsons later filed a lawsuit related to the purchase and sale of the chiropractic

 8   business. GME filed a separate lawsuit against Dr. Williamson. The state court concluded that both

 9   matters needed to be arbitrated. The Williamsons then filed a Notice of Arbitration, raising a variety of

10   claims and seeking determinations related to the legality of the business that was sold by WVC and

11   financed by GME, violations of the Consumer Protection Act, and breach of contract. A summary of

12   these claims is found in the Notice of Arbitration, Declaration Exhibit C. GME brought counterclaims

13   seeking enforcement of the Note and a lease agreement associated with the business sale.

14          The matter went to a JAMS arbitration hearing before Hon. William L. Downing (Ret.) on

15   November 28-30, 2017. The Final Award is at Declaration Exhibit D (also attached to the Proof of

16   Claim). Judge Downing found that the Williamsons prevailed on several of their arguments, but lost on

17   most, and found that GME and WVC were entitled to collect under the Note. The Arbitrator thus entered

18   a net final award in favor of GME and WVC for $186,332.25 on the business sale, along with

19   $40,403.74 under the lease agreement.

20          Further, Judge Downing found that GME had counterclaimed under the Note, which provided

21   for an award of fees and costs “incurred…in enforcing this note.” The precise language, Note ¶ 5, states:

22          5. All costs, expenses, and expenditures including, and without limitation, the complete
            attorneys’ fees and costs incurred by Lender in enforcing this note as a result of any default
23          by Borrower, will be added to the principal then outstanding and will immediately be paid by
            Borrower.
24

25                                                                            WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 3 of 7                                                   ATTORNEYS AT LAW
                                                                             600 STEWART STREET, SUITE 1300
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     206.682.6224 (WENOKUR)
                                                                                      206.903.0401 (RIORDAN)

      Case 18-10441-TWD          Doc 55      Filed 06/27/19    Ent. 06/27/19 14:37:24       Pg. 3 of 7
 1   Accordingly, Judge Downing concluded that GME was entitled to fees and costs incurred with respect to

 2   enforcement of the Note, and awarded $61,183 in fees and costs in favor of GME and against the

 3   Williamsons. See pp. 14-15 of the Final Award.

 4          3. GME is not entitled to a secured claim for the amount in the Proof of Claim.

 5                  a. The fee award does not get added to the amount due under the Deed of Trust.

 6          The question for this Court is whether GME may add the arbitrator’s fee award to the $100,000

 7   Principal Amount that is secured by the Property. It is clear that GME may not do so. The fee award is

 8   unsecured.

 9          The language of the Deed of Trust is unambiguous. It secures precisely $100,000 of the Note. It

10   explicitly acknowledges that the amount due on the Note is much higher than $100,000. The parties

11   plainly bargained for a limit on the amount of debt to be secured by the Property. Anything else owed on

12   the Note is unsecured.

13          Further, even though Section 32 of the Deed of Trust provides for fees to be charged against the

14   Trustor “in association with the default of this Trust or for the protection of the Beneficary’s interest for

15   this Trust,” the fees incurred by GME and awarded by Judge Downing had nothing to do with

16   enforcement of the Deed of Trust.

17          In the Declaration of Scott Milburn, GME’s counsel, in support of his fee request (Declaration

18   Exhibit E), Mr. Milburn states that “the vast majority of my billable time was related to the promissory

19   note and Dr. Williamson’s breach of that note” (p. 2, ll. 9-10). He reiterates that at p. 2, ll. 20-21.

20          In addition, Mr. Milburn was the trustee under the Deed of Trust, and in that capacity faced a

21   claim from the Williamsons regarding breach of duty. He defended against this claim, in his Post-

22   Hearing Brief of Scott Milburn (Declaration Exhibit F), by arguing that he performed no work

23   whatsoever on the Deed of Trust: “Here, as Milburn testified and the evidence, or lack thereof, shows,

24   Milburn did not take a single step to initiate a non-judicial foreclosure….In fact, both Milburn and Dr.

25                                                                              WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 4 of 7                                                      ATTORNEYS AT LAW
                                                                                600 STEWART STREET, SUITE 1300
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        206.682.6224 (WENOKUR)
                                                                                         206.903.0401 (RIORDAN)

      Case 18-10441-TWD           Doc 55      Filed 06/27/19     Ent. 06/27/19 14:37:24        Pg. 4 of 7
 1   Grasman testified that she never communicated with him in writing as trustee and never gave him any

 2   instructions to proceed with a sale.” Post-Hearing Brief at 2:13-20. GME could not have incurred any

 3   fees needed to protect its interest as beneficiary under the Deed of Trust, because it never asked counsel

 4   to provide such services and no services were in fact provided.

 5          The fee award relates exclusively to enforcement of the Note. None of it relates to enforcement

 6   of the Deed of Trust. Per Section 5 of the Note, the fees get added to the principal of the Note. Only

 7   $100,000 of that note principal is secured. The fee award is part of GME’s unsecured claim.

 8                    b. Interest under the Deed of Trust accrues at 4.5% after default.

 9          In addition to the incorrect inclusion of the fee award into the secured portion of the claim, the

10   Proof of Claim appears to calculate interest at 12% on the $100,000 Principal Amount of the Deed of

11   Trust. The Deed of Trust, however, states that the contracted-for 4.5% interest rate applies both before

12   and after default. The Final Award in arbitration is silent on the interest rate with respect to the award.

13   Even if the state law judgment interest rate might apply to a judgment on the Note, no award and no

14   contract language permits an interest rate higher than 4.5% on the Principal Amount secured by the

15   Deed of Trust.

16          4. Conclusion.

17          For these reasons, this Court should sustain the objection to claim with respect to any secured

18   claim of GME against the Property that exceeds $100,000 plus interest at 4.5% running from the date

19   of default. For purposes of this Objection, the Williamsons would agree that the date of default is the

20   date of the Final Award. The balance of the GME claim may be allowed as a general unsecured claim.

21          DATED June 27, 2019.
                                                    WENOKUR RIORDAN PLLC
22
                                                    /s/ Alan J. Wenokur
23                                                  ____________________________
                                                    Alan J. Wenokur, WSBA #13679
24
                                                    Attorneys for Debtors
25                                                                             WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 5 of 7                                                     ATTORNEYS AT LAW
                                                                               600 STEWART STREET, SUITE 1300
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       206.682.6224 (WENOKUR)
                                                                                        206.903.0401 (RIORDAN)

      Case 18-10441-TWD           Doc 55     Filed 06/27/19     Ent. 06/27/19 14:37:24        Pg. 5 of 7
 1                                          NOTICE OF HEARING

 2          PLEASE TAKE NOTICE that the above Objection to Claim IS SET FOR HEARING as
 3   follows:
 4
            JUDGE:          Timothy W. Dore                      DATE: August 9, 2019
 5
            PLACE:          U.S. Bankruptcy Court                TIME: 9:30 a.m.
 6                          700 Stewart, Room 8106
                            Seattle, WA 98101
 7
            IF YOU OPPOSE the Motion, you must file your written response with the Court Clerk, 700
 8
     Stewart St., Room 6301, Seattle, Washington 98101, and serve your response, NOT LATER THAN
 9
     THE RESPONSE DATE, which is August 2, 2019.
10

11          If no response is timely filed and served, the Court may, in its discretion, grant the

12   motion prior to the hearing, without further notice, and strike the hearing.

13                                      CERTIFICATE OF MAILING

14          The undersigned certifies under penalty of perjury under the laws of the United States of

15   America that the following is true and correct:

16          On June 27, 2019, I caused one copy of this document, along with the supporting Declaration of

17   Judith Williamson with exhibits attached, to be mailed at the address shown, by first class mail, with

18   postage prepaid and deposited in the U.S. Mail in Seattle, Washington:

19   Grasman-Montgomery Enterprises
     Attn: Scott Milburn
20   22525 SE 64th Pl., Suite 2276
     Issaquah, WA 98027
21

22

23

24

25                                                                            WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 6 of 7                                                    ATTORNEYS AT LAW
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)

      Case 18-10441-TWD          Doc 55     Filed 06/27/19     Ent. 06/27/19 14:37:24       Pg. 6 of 7
 1   The same was emailed to smilburn@advocateslg.com.

 2          DATED June 27, 2019, at Seattle, Washington.
 3                                             /s/ Shelby Smith
                                               ____________________________
 4
                                               Shelby Smith, Legal Assistant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                     WENOKUR RIORDAN PLLC
     OBJECTION TO CLAIM - Page 7 of 7                                            ATTORNEYS AT LAW
                                                                      600 STEWART STREET, SUITE 1300
                                                                        SEATTLE, WASHINGTON 98101
                                                                              206.682.6224 (WENOKUR)
                                                                               206.903.0401 (RIORDAN)

      Case 18-10441-TWD          Doc 55   Filed 06/27/19   Ent. 06/27/19 14:37:24   Pg. 7 of 7
